custody and support case out of which the underlying child support
                enforcement action arises and in which the district court has apparently
                determined that petitioner is willfully underemployed.
                            Second, to the extent petitioner challenges his current
                confinement in the Clark County Detention Center, his petition indicates
                that he is set to be released on September 26, 2015. The warrant was
                served on August 27, 2015, but petitioner did not file this petition until
                September 22. The delay in challenging that confinement leaves this
                court with insufficient time to order an answer and deliberate on and
                resolve the petition before his release.
                            Third, to the extent petitioner challenges the most recent
                contempt finding and imposition of another 25-day term of conditional
                confinement from the hearing before the master on September 1, 2015,
                this writ petition appears premature. According to the appendix,
                petitioner has filed an objection in the lower court to the master's
                recommendation in which he raises issues about his inability to pay the
                arrears, and a hearing on that matter before the district court is set for
                October 13, 2015.    See NRS 425.3844. Under these circumstances, we
                decline to intervene at this time and we deny the petition.     See NRAP
                21(b)(1); Smith v. Eighth Judicial Dist. Court, 107 Nev. 674, 677, 818 P.2d
849, 851 (1991) (stating that a petition for extraordinary writ relief is
                purely discretionary with this court).
                            It is so ORDERED.




                                         Parraguirre



SUPREME COURT
        OF      Douglas                                      Cherry
     NEVADA
                                                         2
(0) t94Th
                cc: Hon. Rena G. Hughes, District Judge, Family Court Division
                     Jimmerson Hansen
                     Attorney General/Carson City
                     Juliann Fox
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
         OF
      NEVADA
                                                  3
071 1947A -